Citation Nr: 0200010	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from January 1951 
to January 1954.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDING OF FACT

The appellant failed to report for VA psychiatric 
examinations scheduled in February 1999 and May 2000 that the 
Board has determined were necessary for proper adjudication 
of his claim for an increased evaluation for his PTSD.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his PTSD is more severely 
disabling than currently evaluated, and, therefore, the 
disorder warrants a higher rating.  He claims that he is 
unable to work as a result of his PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to his claim.  Additionally, the May 2000 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his PTSD warranted a higher 
rating, and he was provided ample opportunity and time to 
submit evidence.  The Board notes that the appellant canceled 
a Travel Board hearing, scheduled for November 7, 2001.  
Therefore, the Board concludes that a decision at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant filed a claim for an increased evaluation for 
his service-connected PTSD in March 1996.  Following a 
November 1996 rating decision, the appellant underwent a VA 
psychiatric examination in May 1997.  After receiving VA 
outpatient records dated in 1997 and 1998, the RO scheduled 
the appellant for another psychiatric examination because it 
was felt that a more recent examination was needed to 
properly evaluate his PTSD.  However, the appellant failed to 
report for a February 1999 psychiatric examination.  The RO 
rescheduled the appellant for a second VA psychiatric 
examination in May 2000, but he again failed to report for 
the examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

As the appellant failed to report for the VA psychiatric 
examinations scheduled in February 1999 and May 2000, and has 
offered no good reason for the failure to so report, the 
Board, under the provisions of 38 C.F.R. § 3.655(b), must 
deny his claim for an increased evaluation for his PTSD.  


ORDER

An increased evaluation for PTSD is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

